Jenkins, P. J.
1. There being no conflict in the evidence as to the physical facts connected with the death of the insured, and these facts, with all reasonable deductions and inferences therefrom, when taken in connection with his expressed purpose and intent to commit suicide, overcoming the presumption of law that he did not kill himself, or that his death was accidental, and demanding a finding that he came to his death by his own hand and intentionally, and the life-insurance contract sued . upon containing the special provision that it should be void in the event of the death of the insured by his own intentional act, sane or insane, within two years from the date of its issue, and it affirmatively appearing that the contract was issued within two years of his death, a verdict was demanded for the defendant. N. Y. Life Ins. Co. v. King, 28 Ga. App. 607 (112 S. E. 383). See also Gem City Life Ins. Co. v. Stripling, 176 Ga. 288 (168 S. E. 20).
2. In the instant case the facts and circumstances surrounding the death, independent of the expressed intent to commit suicide, most strongly indicate, in and of themselves, that the deceased laid his neck upon the railroad-track, holding the rail by his hand, in order that his head might be severed by the approaching train. Whether or not the testi*541mony to the effect that the deceased had been drinking a day or two prior to his death and might have been drinking at or near the time of the homicide would tend to strengthen or weaken the theory of suicide, it hardly seems possible to conceive that a person falling asleep or falling in an unconscious stupor would reach such a position that the wheels of an oncoming train would merely sever his head and crush the fingers of the hand, without any mutilation of any other portion of the body save a slight scratch as long as a finger on the shoulder. Accordingly, while the facts and circumstances attending his death, if standing alone, might not be sufficient in and of themselves to demonstrate beyond any reasonable question the nature of the homicide, these undisputed facts and circumstances, when taken together with his expressed and apparently continuing purpose and intent to commit suicide, as indicated by the letters found upon his person after the homicide, leave no reasonable room for doubt or question that the deceased caused his death by his own deliberate act. A verdict being demanded for the defendant, the court erred in denying the motion for new trial.
Decided February 5, 1934.
Rehearing denied February 21, 1934.

Judgment reversed.


Sutton, J., concurs. Stephens, J., dissents.

Bryan, Middlebroolcs & Carter, W. T. Lane & Son, for plaintiff in error.
Hollis Fort, Dykes & Dykes, contra.